DETAILED ACTION
Applicant’s response, filed 14 July 2022 has been fully considered. The Application is in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-104, 107-119, 121, 124, 127-133, and 135-138 are cancelled.
Claims 105-106, 120, 122-123, 125-126, and 134  are pending.
Claims 105-106, 120, 122-123, 125-126, and 134 are allowed.

Drawings
The drawings field 03 May 2021 were accepted in the Office action mailed 11 March 2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The objection to claim 105 in the Office action mailed 06 July 2022 has been withdrawn in view of claim amendments received 14 July 2022.
The rejection under 35 U.S.C. 112(b) in the Office action mailed 06 July 2022 has been withdrawn in view of the cancellation of this claim received 14 July 2022.
Regarding 35 U.S.C. 101, claims 105-106, 120, 122-123, and 125-126 are not directed to a judicial exception for the reasons discussed in the Office action mailed 06 July 2022.
Regarding 35 U.S.C. 102/103, the rejections of claims 105-106, 120, 122-123, and 134 under 35 U.S.C. 103 in the Office action mailed 06 July 2022 have been withdrawn in view of claim amendments received 14 July 2022. Specifically, independent claim 105 was amended to incorporate the subject matter of now cancelled claim 128, which was free of the art for the reasons discussed in the Office action mailed 12 Nov. 2020. Therefore, claim 105 and dependent claims 106, 120, 122-123, 125-126, and 134 are free of the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631